DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466) in view of Krieg (US Patent 4,281,459) and further in view of Baker et al (US Publication 2010/0170538), herein referred to as Baker.
	Regarding Claim 1, Kurosaki discloses a handheld punch tool (col. 1, lines 21-26) comprising: 
	a motor contained within the housing (col. 2, lines 4-6), the motor having a motor shaft (driving shaft 7) defining a second axis (annotated fig. 1);
	a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and
	a head (16) coupled to the housing and rotatable relative to the housing about the third axis (col. 2, lines 38-40 & 51-55), the head including:
		a die (21, 23) defining a passageway (the hollow space between members 21, 23 in which punch 24 reciprocates), and
		a punch (24) coupled to the drive member (14) and reciprocable within the passageway along a fourth axis (annotated fig. 1) in response to reciprocation of the drive member along the third axis, 	wherein the die includes a first opening (i.e. work feed 29) in communication with the passageway, and a second opening (annotated fig. 1, i.e. waste exit) in communication with the passageway,
	wherein the third axis is perpendicular to the first axis (annotated fig. 1), and
	wherein the fourth axis is parallel to the third axis such that rotation of the head about the third axis (annotated fig. 1) varies a position of the punch relative to the housing (col. 1, lines 51-55).
    PNG
    media_image1.png
    669
    741
    media_image1.png
    Greyscale
	● Kurosaki fails to disclose the second opening and the first opening are positioned on opposite sides of the fourth axis. 	However, Krieg teaches it is known in the art of handheld punch tools to provide a die (die 14 and die holder 2 together correspond to the die as claimed) defining a passageway (central opening 28 and outwardly extending passages 30), wherein the die includes a plurality of openings (32, a total of four positioned at 90 degree intervals from one another) through which debris (i.e. chips, 52) is permitted to exit the working area, wherein the plurality of openings including a first opening (fig. 3, opening 32 on left 

	Regarding Claim 4, the modified handheld punch tool of Kurosaki substantially disclosed above includes the head is rotatable relative to the housing between a plurality of rotational positions while the drive member is coupled to the drive assembly (Kurosaki - col. 2, lines 51-55).
Regarding Claim 5, the modified handheld punch tool of Kurosaki substantially disclosed above includes the drive assembly includes an output member (Kurosaki - crank shaft 2) coupled to the motor shaft (Kurosaki - driving shaft 7), and an eccentric (Kurosaki - annotated fig. 1) coupled to the output member (Kurosaki - 2), wherein the eccentric is configured to reciprocate the drive member along the third axis in response to rotation of the output member (Kurosaki - col. 2, lines 20-22).	Regarding Claim 10, the modified handheld punch tool of Kurosaki substantially disclosed above includes the debris collection chamber (provided by the modification in view of Baker set forth in the rejection for Claim 1) is removably coupled to the head in at least a first position in which the debris collection chamber is configured to receive chips through the modified first opening through which debris passes. 	The modified handheld punch tool of Kurosaki substantially disclosed above fails specifically the debris collection container is removably coupled to the head in a first  	Regarding Claim 14, the modified handheld punch tool of Kurosaki substantially disclosed above includes a drive assembly (Kurosaki - fig. 1 - gears 4 and 5, crank shaft 2, crank bearings 11, connecting rod 12) coupling the motor shaft (Kurosaki - col. 2, lines 4-6) to the drive member (Kurosaki - 14); and an auxiliary cutting mechanism (threaded portion 18 of Kurosaki allows for the attachment of a drill chuck when the use of a drill is desired, wherein the drill provides an auxiliary cutting function; col. 2, lines 35-40) coupled to the drive assembly between the motor shaft and the drive member (14).
	a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and
	a head (16) coupled to the housing and rotatable relative to the housing about the third axis (col. 2, lines 38-40 & 51-55), the head including:
		a die (21, 23) defining a passageway (the hollow space between members 21, 23 in which punch 24 reciprocates), and
		a punch (24) coupled to the drive member (14) and reciprocable within the passageway (fig. 1),  	wherein the die includes a first opening (i.e. work feed 29) in communication with the passageway, and a second opening (annotated fig. 1, i.e. waste exit) in communication with the passageway.

    PNG
    media_image1.png
    669
    741
    media_image1.png
    Greyscale
	● Kurosaki fails to disclose the second opening and the first opening are positioned on opposite sides of the passageway. 	However, Krieg teaches it is known in the art of handheld punch tools to provide a die (die 14 and die holder 2 together correspond to the die as claimed) defining a passageway (central opening 28 and outwardly extending passages 30), wherein the die includes a plurality of openings (32, a total of four positioned at 90 degree intervals from one another) through which debris (i.e. chips, 52) is permitted to exit the working area, wherein the plurality of openings including at least a first opening (fig. 3, opening  	One having an ordinary skill in the art will recognize that the opening for the debris collection chamber can be attached to any of the openings in the die of the head of the punch tool as modified by Krieg, wherein in one position the inlet (Baker 322) through which debris is fed into the debris collection chamber can attached to the first opening provided by Krieg, and alternatively, the inlet can be aligned with and attached to the second opening provided by Krieg via “friction fit, interference fit or mechanical fastener (e.g. clip, screw, rivet, etc.) or any other known or otherwise suitable technique,” Baker, paragraph 0056, lines 6-10) with minimal additional modification, allowing the debris collection container is rotatable together with the head about the third axis.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handheld punch tool of Kurosaki substantially disclosed above with the teaching of Baker such that a debris collection chamber is: 	A) removably coupled to the head so as to be rotatable together with the head about the third axis for receiving debris in order to allow the user to collect debris if the handheld power tool “is being used in a “clean” environment,” (Baker, paragraph 0004, lines 7-8), and 	B) oriented with either the first or second opening so as to be configured to receive chips through the first or second opening, respectively, in order to allow the user to selectively position the dust collection relative to the tool to adjust for any clearance . 
Claims 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466), Krieg (US Patent 4,281,459), and Baker (US Publication 2010/0170538) in view of Scott et al (US Patent 8,683,704), herein referred to as Scott.	Regarding Claims 2 and 18, the modified handheld punch tool of Kurosaki substantially disclosed above fails to disclose the housing includes a battery receptacle, wherein the handheld punch tool further comprises a battery pack at least partially insertable into the battery receptacle along the first axis to couple the battery pack to the battery receptacle, and wherein the battery back is configured to supply power to the motor.	However, Baker teaches a handheld power tool that is powered by a battery attached to the housing of the power tool (paragraph 0031, lines 2-4). Additionally, Scott teaches it is old and well known in the art of hand-held, portable cutting devices to provide the housing (14) of the device with a battery receptacle (the space into which “the battery pack is partially insertable into the handle portion 42 of the housing assembly 14,” col. 3, lines 18-20), wherein the handheld punch tool further comprises a battery pack at least partially insertable into the battery receptacle (col. 3, lines 18-20) along the first axis to couple the battery pack to the battery receptacle (figs. 1A and 2), and wherein the battery back is configured to supply power to the motor (col. 3, lines 16-17).	It would have been obvious to one having an ordinary skill in the art at the time of .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466), Krieg (US Patent 4,281,459), and Baker (US Publication 2010/0170538) in view of Shuler et al. (US Patent 5,957,946) herein referred to as Shuler.
	Regarding Claim 6, the modified handheld punch tool of Kurosaki substantially disclosed above includes the head includes a clamp assembly (Kurosaki - step 28) provided with receive a head portion (Kurosaki - 27) of the punch (Kurosaki - 24).	The modified handheld punch tool of Kurosaki substantially disclosed above fails to disclose the clamp assembly is coupled to the drive member via a C-shaped clip such that the clamp assembly is rotatable about the third axis relative to the drive member.	However, Shuler teaches it is old and well known in the art of replaceable, reciprocating tools to employ a c-shaped clip (30) to coupled a clamp assembly (end of 
	Regarding Claim 7, the modified handheld punch tool of Kurosawa substantially disclosed above includes the clamp assembly includes a clamping recess (Kurosaki - step 28) that receives the punch to removably couple the punch to the clamp assembly (Kurosaki, col. 2, lines 31-34). 
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466), Krieg (US Patent 4,281,459), and Baker (US Publication 2010/0170538) in further view of Marzocchi (US Patent 7,685,798).	Regarding Claim 12, the modified device of Kurosaki substantially disclosed above fails to disclose a plug removably coupled to the first opening when the debris collection container is in the second position and to the second opening when the debris collection container is in the first position.	However, Marzocchi teaches it is old and well known in punching devices to provide a plug (i.e. baffle 68) removably coupled to a first and second opening through which scraps (9a, 9b) travel, such that the plug can selectively block one opening or the  Kurosaki discloses a handheld punch tool comprising: 	a housing (formed by front casing member 1 and rear casing member 6) defining a first axis (annotated fig. 1);	a motor (annotated fig. 1) contained within the housing (col. 2, lines 4-6), the motor having a motor shaft (driving shaft 7) defining a second axis (annotated fig. 1);
	a drive member (piston 14) reciprocable along a third axis (annotated fig. 1) in response to rotation of the motor shaft about the second axis (col. 2, lines 12-26); and
	a head (16) coupled to the housing and rotatable relative to the housing about the third axis (col. 2, lines 38-40 & 51-55), the head including:
		a die (21, 23) defining a passageway (the hollow space between members 21, 23 in which punch 24 reciprocates), and
		a punch (24) coupled to the drive member (14) and reciprocable within the passageway (fig. 1),  	wherein the die includes a first opening (i.e. work feed 29) in communication with the passageway, and a second opening (annotated fig. 1, i.e. waste exit) in communication with the passageway.

    PNG
    media_image1.png
    669
    741
    media_image1.png
    Greyscale
	● Kurosaki fails to disclose the second opening and the first opening are positioned on opposite sides of the passageway. 	However, Krieg teaches it is known in the art of handheld punch tools to provide a die (die 14 and die holder 2 together correspond to the die as claimed) defining a passageway (central opening 28 and outwardly extending passages 30), wherein the die includes a plurality of openings (32, a total of four positioned at 90 degree intervals from one another) through which debris (i.e. chips, 52) is permitted to exit the working area, wherein the plurality of openings including at least a first opening (fig. 3, opening  	One having an ordinary skill in the art will recognize that the opening for the debris collection chamber can be attached to any of the openings in the die of the head of the punch tool as modified by Krieg, wherein in one position the inlet (Baker 322) through which debris is fed into the debris collection chamber can attached to the first opening provided by Krieg, and alternatively, the inlet can be aligned with the second opening provided by Krieg via “friction fit, interference fit or mechanical fastener (e.g. clip, screw, rivet, etc.) or any other known or otherwise suitable technique,” Baker, paragraph 0056, lines 6-10) with minimal additional modification, allowing the debris collection container is rotatable together with the head about the third axis.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handheld punch tool of Kurosaki substantially disclosed above with the teaching of Baker such that a debris collection chamber is: 	A) removably coupled to the head so as to be rotatable together with the head about the third axis for receiving debris in order to allow the user to collect debris if the handheld power tool “is being used in a “clean” environment,” (Baker, paragraph 0004, lines 7-8), and 	B) oriented with either the first or second opening so as to be configured to receive chips through the first or second opening, respectively, in order to allow the user to selectively position the dust collection relative to the tool to adjust for any clearance 	● The modified punch tool of Kurosaki substantially disclosed above fails to include a plug configured to be removably coupled to the first opening when the debris collection container is in the second position and to the second opening when the debris collection container is in the first position.	However, Marzocchi teaches it is known in punching devices to provide a plug (i.e. baffle 68) removably coupled to a first and second opening through which scraps (9a, 9b) travel, such that the plug can selectively block one opening or the other (fig. 1).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Kurosaki substantially disclosed above with the teaching of Marzocchi in order to further control how waste is managed once the debris is cut from the work piece.	Examiner notes the debris collection container reduces the amount of additional clean up required after using the handheld power tool. Alternatively, the debris collection chamber is configured to be allowable if the user is not concerned with keeping a clean work space but rather prefers to detach the debris collection chamber when making cuts in close quarters or obstructed areas, wherein the added length and/or width of the debris collection chamber may become an obstruction and interfere with the making of accurate cuts (Baker, paragraph 0072, lines 1-6). As such, the user may choose to utilize the plug provided by Marzocchi to direct the waste through one of the openings if confines of the working area prohibit use of the debris collection .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (US Patent 3,412,466), Krieg (US Patent 4,281,459), and Baker (US Publication 2010/0170538) in view of Nakagawa (JP58149120).
	Regarding the Claims set forth above, the modified handheld punch tool of Kurosaki substantially disclosed above fails to disclose the following features:	● In Claim 15, the drive assembly includes a ring gear rotatable about a fifth axis transverse to the second axis, and wherein the auxiliary cutting mechanism is rotatable about the fifth axis in response to rotation of the ring gear.
	● In Claim 16, the drive assembly includes an input member configured to receive torque from the motor shaft, a first pinion coupled for co-rotation with the input member, the first pinion meshed with the ring gear to rotate the ring gear about the fifth axis in response to rotation of the first pinion, an output member having an eccentric configured to reciprocate the drive member in response to rotation of the output member, and a second pinion coupled for co-rotation with the output member, the second pinion meshed with the ring gear to rotate in response to rotation of the ring gear about the fifth axis and thereby drive the output member; and
	● In Claim 17, the ring gear is positioned axially between the first pinion and the second pinion along the first axis.
	However, Nakagawa teaches it is old and well known in the art of handheld punch tools to provide a drive assembly coupling a motor shaft (7) to a drive member (18, 30, 31), wherein an auxiliary mechanism (15, 41, 42) is coupled to the drive .
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. 	On page 10, lines 10-14 of the Remarks, Applicant argues, “Kurosaki would be rendered inoperable if modified with Baker’s debris collection chamber 320 as suggested by the Examiner. In particular, the debris collection chamber 320 of Baker would interfere with the heed opening 29 of Kurosaki, since the feed opening 29 and chip ejection opening 25 are positioned in close proximity to one another and on the same side of the cylinder 16.”	Examiner respectfully disagrees. In the current rejection, Kurosaki is modified in view of Krieg such that the passageway opens to a plurality of openings, wherein at least two openings are positioned on opposite sides of the passageway and/or forth axis, wherein the outwardly extending channels 30 of Krieg extend upwardly and away from the workpiece engaging structures of the die and punch providing more clearance between the feed opening and the modified chip ejection openings. One having an ordinary skill in the art will recognize the benefit of locating the first and second openings laterally with respect to the feed opening 29 of Kirosaki in order to prevent debris from being ejected onto the path of the direction of the punch tool across the workpiece, obscuring the operator’s view of the workpiece. 	On page 11, lines 1-4 of the Remarks, Applicant argues, “although Kurosaki discloses a rotatable cylinder 16, the debris collection container 320 of Baker is mounted in a fixed position, and nothing in Kurosaki nor Baker suggests mounting a debris collection container to a rotatable tool head such that the container rotates .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 7, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724